Citation Nr: 0015252	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-01 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical cord injury with myelopathy and radiculopathy, 
claimed as a broken neck.

2.  Entitlement to service connection for numbness of both 
hands as a result of herbicide exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from July 1970 to January 
1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a cervical cord injury with myelopathy and 
radiculopathy, claimed as a broken neck, is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim of entitlement to service connection for 
numbness of both hands as a result of exposure to herbicides 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a cervical cord 
injury with myelopathy and radiculopathy, claimed as a broken 
neck, is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  Service connection for numbness of both hands as a result 
of herbicide exposure is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); McManaway v. 
West, 13 Vet. App. 60 (1999).  

Generally, a well-grounded claim requires (1) medical 
evidence of a current disability, (2) lay or medical evidence 
of a disease or injury in service, and (3) medical evidence 
of a link between the current disability and the in-service 
injury or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); see 
also Hensley (Burke) v. West, No. 99-7029 (Fed. Cir. May 12, 
2000).  A veteran may present a well-grounded claim by 
demonstrating chronicity of disease and continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  If the veteran is unable to 
apply the chronicity provision, the claim may be well-
grounded if the disability or condition is observed during 
service or any applicable presumptive period with continuity 
of symptomatology demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See 38 C.F.R. § 3.307 (1999); Savage, supra.  

A claimant must submit supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  See Murphy at 81.  The relationship need not be 
conclusive, but only plausible in light of the evidence of 
record to include the medical opinions.  See Mattern v. West, 
12 Vet. App. 222 (1999); Nolen v. West, 12 Vet. App. 347 
(1999).  A claimant would not meet the burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  

For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995); Arms v. West, 12 Vet. App. 188 (1999).  


A.  Residuals of a cervical cord injury with myelopathy and 
radiculopathy

The Board acknowledges the veteran's claim referable to the 
residuals of a cervical cord injury with myelopathy and 
radiculopathy, claimed as a broken neck.  However, a review 
of the evidence of record reflects no complaints, treatment, 
or a diagnosis of a cervical cord injury with myelopathy and 
radiculopathy in service or thereafter until 1993 when the 
veteran was involved in a motor vehicle accident as a 
pedestrian.  Specifically, the post-service medical data of 
record reveal that in 1993, almost 18 years after service, 
the veteran sustained a cervical cord injury with myelopathy 
and radiculopathy as a result of a motor vehicle versus 
pedestrian accident.  Similarly, testimony from the personal 
hearing held at the RO in 1999 reflects by the veteran's 
admission that his cervical cord disability resulted from a 
motor vehicle accident in Guam in October 1993, and that such 
disability was not attributed to his military service.  Thus, 
while residuals of a cervical cord injury are currently 
shown, the evidence of record does not show the incurrence of 
such a disability in service, or a medical link between this 
current disability and the veteran's period of service.  As a 
result, the veteran has not presented sufficient evidence to 
satisfy the second and third Caluza elements.  Therefore, 
failure to satisfy all of the elements as set forth in Caluza 
renders this claim not well grounded.  Accordingly, the claim 
must be denied.


B.  Numbness in both hands as a result of herbicide exposure

In order to establish a well-grounded claim based on exposure 
to herbicides, the veteran must submit competent evidence 
showing that he currently has a medical diagnosis of 
disability that is due to herbicide exposure.  Medical 
evidence showing that he has one of the diseases listed in 
38 C.F.R. § 3.309(e) that have been shown to be related to 
herbicide exposure is sufficient to make his claim well-
grounded.  See McCartt v. West, 12 Vet. App. 164 (1999).  If 
he does not have one of the diseases listed in 38 C.F.R. 
§ 3.309(e), he must submit competent medical evidence showing 
that the currently diagnosed disease is related to herbicide 
exposure during his period of military service.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service while in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, associated with the 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram, acute and 
subacute peripheral neuropathy shall be service-connected 
even though there is no record of such disease during 
service.  The disease must manifest to a degree of 10 percent 
or more within one year, after the last date on which the 
veteran was exposed to a herbicide agent during active 
service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (1999).  A 
showing of an intercurrent injury or disease can rebut the 
presumption.  See 38 C.F.R. § 3.307(d) (1999).

The Board acknowledges the veteran's contentions that he was 
exposed to herbicides while in Vietnam and that the numbness 
in both hands is related to that exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, after a 
review of all the evidence of record, the Board determines 
that the claim for service connection of numbness in both 
hands as a result of herbicide exposure is not well-grounded.  

At the outset, the DD Form 214N reflects that the veteran 
served during the Vietnam Era aboard the U.S.S. Hancock.  The 
service medical records for the period of July 1970 to June 
1975 are silent as regards complaints of numbness in the 
hands.  Treatment records dated from 1977 to 1980 for reserve 
service are similarly silent as regards numbness in the 
hands.  The Board emphasizes that the veteran sustained a 
cervical spine fracture dislocation with left-sided weakness 
as a result of a motor vehicle accident in 1993.  In relevant 
part, a military hospital record dated in April 1994 reflects 
no numbness and "sensory intact" on physical examination.  
While there is no Agent Orange examination per se of record, 
the veteran was accorded two comprehensive general medical 
examinations for compensation and pension purposes in 1996 
and 1999, respectively.  These examinations are silent as 
regards any of the presumptive conditions that may be 
attributed to herbicide exposure, specifically peripheral 
neuropathy.  

Of importance is the report of a March 1998 neurological 
examination by Dr. Dramov that evaluated the residuals of the 
1993 cervical spine injury.  At that time, the veteran 
complained of numbness radiating into both hands from the 
neck area, especially on flexing his head, among other 
symptoms attributed to the cervical cord injury.  In 
pertinent part, Dr. Dramov related by history that the 
veteran had evidence of an acute injury to the cervical cord 
with early myelopathy, inter alia.  Traction was recommended 
to help alleviate his cervical radicular symptoms.  

Simply, there is no evidence relating the numbness in the 
hands with the veteran's period of service or with any 
exposure to herbicide during service.  In that regard, the 
numbness is not a presumptive condition under law for which 
compensation is available.  See 38 C.F.R. §§ 3.307, 3.309(e).  
As with a claim such as this, where the determinative issue 
involves medical diagnosis and etiology, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107 (a).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  Because the veteran cannot meet 
his initial burden by relying on his own opinion as to 
medical matters and he has submitted no cognizable medical 
evidence to support his claim that the numbness in his hands 
is due to herbicide exposure, the claim for service 
connection for numbness of the hands due to herbicide 
exposure is not well-grounded and must be denied.  

C.  Other consideration

If the veteran fails to submit evidence showing that his 
claims are well-grounded, VA is under no duty to assist him 
in any further development of the claim.  See Morton v. West, 
12 Vet. App. 477 (1999).  Further, the veteran's burden to 
submit evidence sufficient to establish a well-grounded claim 
is the veteran's alone and is not relieved by the benefit of 
the doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for residuals of a cervical cord injury 
with myelopathy and radiculopathy, claimed as a broken neck, 
is denied.  

Service connection for numbness of both hands as a result of 
herbicide exposure is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

